Per curiam.
This disciplinary matter is before the Court on the petition of David P. Hartin (State Bar No. 333775) to voluntarily surrender his license to practice law. Hartin admits that, in connection with the representation of a client in a divorce action, he received proceeds from the sale of the marital home and was required by the final decree to disburse the funds equally to his client and his client’s ex-wife, but he failed to disburse the sale proceeds as directed by the final decree. He admits that by his conduct he has violated Rule 1.15 (I) of the Georgia Rules of Professional Conduct, which is punishable by disbarment. He also states that he has not practiced law since August 2015.
The State Bar has filed a response recommending that the Court accept the petition. We have reviewed the record and agree to accept Hartin’s petition for the voluntary surrender of his license, which is tantamount to disbarment, see Bar Rule 4-110 (f). Accordingly, the name of David P. Hartin is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Hartin is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur, except Hines, P. J., not participating.